77 F.3d 493
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bob O. PARRIS, Petitioner--Appellant,v.UNITED STATES of America, Respondent--Appellee.
No. 94-7131.
United States Court of Appeals, Tenth Circuit.
Feb. 20, 1996.

Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.
ORDER AND JUDGMENT1
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court denying pro se petitioner Paris' petition for a writ of habeas corpus pursuant to 28 U.S.C. 2255.   On appeal, petitioner alleges that the district court erred in finding that petitioner's trial counsel provided effective assistance of counsel, and further in finding that petitioner had no right to an evidentiary hearing under the circumstances of this case.


3
We AFFIRM.


4
Construing petitioner's pleadings liberally, as we must, we agree with the magistrate judge and the district court judge that petitioner has failed to demonstrate either deficient performance or any prejudice as required by Strickland v. Washington, 466 U.S. 668, 106 S.Ct. 2052, 80 L.Ed.2d 674 (1984).   We have reviewed the record and all of the briefs in this case and agree with the district court that trial counsel in this matter provided petitioner effective assistance of counsel.   The district court did not abuse its discretion in refusing to hold an evidentiary hearing on petitioner's allegations.   Based upon our review of the record we find no reversible error and affirm the order of the district court denying relief.   AFFIRMED.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3